Order and judgment (one paper), Supreme Court, New York County (Ronald A. Zweibel, J.), entered on or about May 20, 2005, which denied the petition and dismissed the proceeding seeking nunc pro tunc approval of a third-party settlement pursuant to Workers’ Compensation Law § 29, unanimously affirmed, without costs.
Eetitioner provided no satisfactory explanation for waiting for IV2 years to seek approval of the third-party settlement in his favor. The absence of any justification for the delay is particularly glaring in view of the circumstance that during the post-settlement period at issue petitioner was vigorously pursuing Workers’ Compensation disability benefits for the injuries compensated in the settlement in an amount potentially considerably in excess of the settlement amount (see Workers’ Compensation Law § 29 [5]; Matter of Johnson v Buffalo & Erie County Private Indus. Council, 84 NY2d 13, 19-20 [1994]; Matter of Stiffen v CNA Ins. Cos., 282 AD2d 991, 992 [2001], lv denied 97 NY2d 612 [2002]; Hargrove v Becom Real, 287 AD2d 598, 598 [2001]). The cases upon which petitioner relies do not involve delays wholly attributable to the petitioner’s neglect (see e.g. DeRosa v Petrylak, 290 AD2d 596 [2002]; Amsili v Boozoglou, 203 AD2d 137 [1994]), and are thus distinguishable from the matter at bar.
We have reviewed petitioner’s remaining arguments and find them unavailing. Concur—Andrias, J.P., Saxe, Friedman, Marlow and Sullivan, JJ.